Appeal by the defendant from a judgment of the Supreme Court, Kings County (Curci, J.), rendered February 6, 1984, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress an inculpatory statement.
Ordered that the judgment is affirmed.
*785While the prosecutor improperly questioned the defendant on cross-examination regarding his prearrest failure to contact the police with his exculpatory version of the events (see, People v Buehler, 104 AD2d 1045; People v Pressley, 93 AD2d 665, 669-670; see also, People v Conyers, 52 NY2d 454; People v Wagman, 99 AD2d 519, 521), defense counsel failed to object to this line of questioning and the error is thus not preserved for appellate review as a matter of law. After an examination of the record we have determined that this error does not require reversal in the interest of justice.
Moreover, the hearing court properly admitted the second of the defendant’s inculpatory statements given to law enforcement authorities on the day of his arrest following the giving of a second set of Miranda warnings, even though it had suppressed defendant’s initial statement on the ground that the Miranda warnings given the defendant prior to his first statement were insufficient to insure that he had voluntarily and intelligently chosen to waive his right to remain silent (see, People v Chappie, 38 NY2d 112, 115; People v Rondan, 116 AD2d 750; People v Glover, 58 AD2d 814, 815).
We have examined the remainder of those contentions raised in defense counsel’s brief and the defendant’s supplemental pro se brief and find them to be without merit. Brown, J. P., Weinstein, Lawrence and Kooper, JJ., concur.